


Exhibit 10.1




LICENSE AGREEMENT




This license agreement (“License Agreement”) is made as of May 31, 2012, by and
between:




Sumitomo Precision Products Co., Ltd., a Japanese corporation having a place of
business at 1-10 Fuso-cho, Amagaski, Hyogo 660-0891 Japan (hereinafter “SPP”),
and




Visualant, Incorporated a corporation under the laws of the State of Nevada
having a business address of 500 Union Street, Suite 406, Seattle, Washington,
98101, and its subsidiaries and affiliates (hereinafter “VISUALANT”).




SPP and VISUALANT are collectively referred to in this License Agreement as the
“Parties” or in the singular as a “Party”.




WHEREAS:




 

1.

SPP and VISUALANT have entered into a Joint Research and Product Development
Agreement (JRPDA) and a Stock Purchase Agreement of even date herewith, and

 

 

 

 

2.

The Parties each are desirous of entering into an Intellectual Property
licensing agreement regarding certain existing rights in Intellectual Property
owned by Visualant;

 

 

 

 

3.

VISUALANT has developed, owns, has received patents and has patents pending on
certain proprietary technology known as Spectral Pattern Matching or SPM
technology.

 

 

 

 

4.

NOW, THEREFORE, in consideration of the foregoing, the promises herein and in
the JRPDA, and in the Stock Purchase Agreement and for other good and valuable
consideration set forth below, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:




A.

DEFINITIONS




 

1.

“Intellectual Property” or “IP” means technical and other specifications,
technical designs or solutions, drawings, diagrams, protocols, schematics,
apparatuses, hardware, tools, devices, descriptions, methods, techniques,
processes, formulae, specifications, procedures, methods and results,
algorithms, software, software code (in any form including source code and
object code or executable code), user interfaces, database rights, trade
secrets, registered or unregistered trademarks and service marks, know-how,
inventions whether patentable or not, patent applications, patents, registered
and unregistered copyrights, confidential or proprietary information, mask works
rights, registered and unregistered design rights, utility models, and any other
forms of technology, in each case whether registered or unregistered, throughout
the World, as well as business information including, but not limited to,
business plans, vendors, supply sources, customers, potential customers and
pricing, as well as other Confidential Information.

 

 

 

 

2.

“SPM” means Spectral Pattern Matching, the trade name of VISUALANT’S
Intellectual Property.




B.

GRANT OF LICENSE(S) TO SPP BY VISUALANT




 

1.

VISUALANT License Grant.  In exchange for an initial payment of US$1,000,000 to
VISUALANT by SPP, SPP shall obtain an exclusive license to all related IPs of
the SPM technology. The exclusive territory shall include Japan, China, Taiwan,
Korea and the entirety of Southeast Asia (Burma, Indonesia, Thailand, Cambodia,
Laos, Vietnam, Singapore and the Philippines).  At the completion of the JRPDA
the parties shall decide upon the running royalty to be paid by SPP to
VISUALANT.  In addition the payment contemplated by B.1 is consideration for the
following license grants by VISUALANT to SPP.  

 

 

 

 

2.

The licenses granted to SPP by VISUALANT in this Section B:




 

a.

include the right to sublicense to any wholly-owned subsidiary of SPP; and

 

 

 

 

b.

are not assignable or transferrable except as part of a sale of substantially
all business assets or line of business of VISUALANT as set out in the JRPDA.




--------------------------------------------------------------------------------




 

3.

Nothing in this license shall inhibit VISUALANT’S ability to license the IP to
other partners in territories and/or fields of use not ultimately covered by
this license.




C.

UNRELATED PRODUCTS AND SERVICES




 

1.

For greater certainty, nothing in this License Agreement shall inhibit a Party’s
right to make, have made, use, offer for sale, sell, import, copy, make
derivative, display, perform or otherwise distribute, market or provide any
product (including software or firmware) or any service which does not employ
the other Party’s Background Intellectual Property or Solely Developed
Intellectual Property as such terms are defined in the JRPDA.




D.

PRODUCTION LICENSE




 

1.

In the event that the development of a mutually acceptable Scan Head is
successfully completed under the JRPDA, the Parties agree to negotiate in good
faith with respect to a license if each Party’s respective Intellectual Property
as may be needed to enable the manufacture and sale of the Scan Head into the
market.




E.

TERM AND TERMINATION




 

1.

The term of this License Agreement shall be minimum 5 years, and to be discussed
and agreed after the completion of JRPDA along with running royalty to be paid
by SPP to VISUALANT as described in clause B.1.

 

 

 

 

2.

In the event this License Agreement expires or is otherwise terminated (a) for a
material breach, the non-breaching Party may revoke any or all licenses granted
to the breaching Party herein; or (b) for any other reason, the licenses granted
herein shall survive.




F.

MISCELLANEOUS




 

1.

Nothing in this License Agreement is intended to change or supersede the terms
of the JRPDA or the Existing Confidentiality Agreement, and the terms of the
JRPDA should be controlling.

 

 

 

 

2.

All notices, requests, consents, and other communications, required or permitted
to be given hereunder, shall be in accordance with protocol set out in the
JRPDA.




In Witness Whereof, each of the Parties has caused this Agreement to be executed
in duplicate originals by its duly authorized representative.




 

Sumitomo Precision Products Co., Ltd.

 

 

 

 

By:

/s/ Susumu Kaminaga

 

Name:

Susumu Kaminaga

 

Title:

President

 

 

 

 

Visualant Incorporated

 

 

 

 

By:

/s/ Ronald P. Erickson

 

Name:

Ronald P. Erickson

 

Title:

President and CEO




- 2 -

--------------------------------------------------------------------------------